Citation Nr: 0948898	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  06-28 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to eligibility for nonservice-connected 
pension benefits.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disorder, to include chronic paranoid schizophrenia.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel


INTRODUCTION

The Veteran had periods of active duty for training (ACDUTRA) 
and inactive duty for training (INACDUTRA) with the Army 
National Guard from September 1976 to January 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2006 and February 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, which denied the Veteran's 
claim for nonservice-connected disability pension benefits 
and an application to reopen his claim for service connection 
for schizophrenia.

The Veteran testified before the undersigned Veterans Law 
Judge in December 2008.  A copy of the transcript of this 
hearing has been associated with the claims file.  

The reopened claim for service connection for a psychiatric 
disorder, to include paranoid schizophrenia is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; and there is no indication that the Veteran 
has evidence pertinent to his claims that he has not 
submitted to VA.  

2.  The Veteran did not have 90 days or more of active duty 
military service during a period of war; he did not have 90 
days or more consecutive or aggregate active duty military 
service that began or ended in a period of war.

3.  In an unappealed December 1990 rating decision, the RO 
denied a claim for service connection for chronic 
schizophrenia.  

4.  Evidence obtained since the December 1990 RO decision is 
not cumulative of previously considered evidence, it relates 
to an unestablished fact necessary to substantiate the claim, 
and it raises a reasonable possibility of substantiating the 
claim for service connection for a psychiatric disorder, to 
include chronic schizophrenia.


CONCLUSIONS OF LAW

1.  The requirements of basic eligibility for VA nonservice-
connected pension benefits based upon qualifying wartime 
military service by the Veteran, have not been met.  38 
U.S.C.A. §§ 101, 1521, 5103, 5103A, 5107 (West 2002 & West 
2009); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.17, 3.159, 3.203 
(2009).  

2.  The December 1990 rating decision denying service 
connection for chronic paranoid schizophrenia is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.160(d), 20.1103 (2009).  

3.  New and material evidence has been received since the 
December 1990 RO decision denying service connection for a 
psychiatric disorder, to include schizophrenia and a 
schizoaffective disorder; accordingly, the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and to assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

Because the law, and not the evidence, is dispositive in the 
claim for entitlement to nonservice-connected disability 
pension benefits, additional factual development would have 
no bearing on the ultimate outcome.  The United States Court 
of Appeals for Veterans Claims (Court) has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of the claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also Manning v. 
Principi, 16 Vet. App. 534 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165 (2001).  Accordingly, the VCAA can 
have no effect on this claim.  See Dela Cruz, 15 Vet. App. at 
149; see also Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(VCAA not applicable "because the law as mandated by statute 
and not the evidence is dispositive of the claim").  

Inasmuch as the determination below reopens the Veteran's 
claim for service connection for a psychiatric disorder and 
remands the claim for further development, he need to discuss 
VA's efforts to comply with the VCAA, its implementing 
regulations, and the interpretive jurisprudence at this 
stage, is obviated.  

Entitlement to Nonservice-Connected Pension Benefits

The Veteran seeks nonservice-connected disability pension 
benefits.  In general terms, eligibility for VA pension 
benefits requires an initial showing that a veteran served on 
active duty for at least 90 days, at least part of which is 
during a period of war.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 
3.2, 3.3.

Under VA regulations, the payment of nonservice-connected 
pension benefits is provided to veterans who are permanently 
and totally disabled from a nonservice-connected disability 
which is not the result of willful misconduct, but only where 
the veteran has the requisite active wartime service.  38 
U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. §§ 3.3, 3.314(b) 
(2009).

A veteran meets the service requirements of that section if 
he or she served in active military, naval or air service 
under one of the following conditions: (1) for ninety days or 
more during a period of war; (2) during a period of war and 
was discharged or released from service for a service-
connected disability; (3) for a period of ninety consecutive 
days or more and such period began or ended during a period 
of war; or (4) for an aggregate of ninety days or more in two 
or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. 
§ 3.3(a)(3) (2009).

Active military, naval, or air service includes active duty, 
any period of active duty for training (ACDUTRA) during which 
the individual concerned was disabled or died from a disease 
or injury incurred or aggravated in the line of duty, and any 
period of inactive duty for training (INACDUTRA) during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 C.F.R. § 
3.6(a) (2009).

VA's determination of whether a claimant's service meets the 
threshold statutory requirements usually is dependent upon 
service department records verifying the character of a 
claimant's service.  See 38 C.F.R. § 3.203; Duro v.  
Derwinski, 2 Vet. App. 530, 532 (1992).  A claim for 
nonservice-connected pension benefits by a claimant whose 
service department records fail to show threshold eligibility 
lacks legal merit or legal entitlement and must be denied as 
a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

As noted in the Introduction, the Veteran had periods of 
ACDUTRA and INACDUTRA from May 1976 to January 1982.  The 
file does not include documentation from any official source 
showing that the Veteran had active military duty service 
during a period of war as defined by law or regulation.  
38 C.F.R. § 3.2 (2009) .  Since the Veteran had no such 
service, he is ineligible for pension benefits.  38 U.S.C.A. 
§ 1521(j).  As the law is dispositive of the claim for 
nonservice-connected pension benefits, the claim must be 
denied for lack of legal merit.  Sabonis, 6 Vet. App. at 430.

New and Material Evidence:  Law and Regulations

In general, decisions of the RO or the Board that are not 
appealed in the prescribed time period are final.  See 38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 
200 (1994).  Evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented), will be evaluated in the context of the 
entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  For claims filed on or after August 29, 
2001, such as this claim, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claims.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

New and material evidence received prior to the expiration of 
the appeal period or prior to the appellate decision if a 
timely appeal has been filed (including evidence received 
prior to an appellate decision and referred to the agency of 
original jurisdiction by the Board without consideration in 
that decision in accordance with the provisions of 38 C.F.R. 
§ 20.1304(b)(1)) will be considered as having been filed in 
connection with the claim which was pending at the beginning 
of the appeal period.  See 38 C.F.R. § 3.156(b).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  See Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Regardless of the RO's action regarding reopening the 
appellant's claim, the Board must independently address the 
issue of reopening a previously denied claim.  That is, 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board does not have 
jurisdiction to review the claim on a de novo basis in the 
absence of a finding that new and material evidence has been 
submitted); see also Barnett v. Brown, 83 F.3d 1380 (1996).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
line of duty, or any period of INACDUTRA during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002 & Supp. 2009); 38 C.F.R. § 3.6(a) 
and (d) (2009).

ACDUTRA is, inter alia, full-time duty in the Armed Forces 
performed by National Guards for training purposes.  38 
C.F.R. § 3.6(c)(1) (2009).

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1131 (West 2002 & Supp. 2009).  However, 
presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  Where the determinative issue 
involves medical causation or a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The nexus between service and the current disability can be 
satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117 (1999).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.  




New and Material Evidence:  Factual Background

The Veteran contends that the evidence that he has submitted 
with his February 2006 claim is new and material evidence, 
thus warranting a reopening of his claim for service 
connection for a psychiatric disorder, to include paranoid 
schizophrenia.  

Previously considered service treatment records show that the 
Veteran had normal psychiatric evaluations in January 1976, 
August 1976, and February 1979.  He had no complaints or 
history of depression or excessive worry or nervous trouble 
of any sort.  

A March 1978 private psychiatric hospitalization record noted 
the Veteran's suicidal ideations, delusional beliefs, and 
possible history of underlying psychiatric disease, but no 
diagnosis was made.  Following an April 1978 
neuropsychological evaluation, the examiner was unable to 
determine the cause of the psychoses that had been followed 
by a left hemiparesis of unknown etiology.  The examiner 
indicated that it could be related to a cortical event or to 
a seizure disorder.  Later in April 1978, the Veteran was 
hospitalized again and diagnosed as having organic brain 
disease, etiology unknown; and chronic schizophrenia, 
paranoid type.  

Private treatment records from December 1981 showed that the 
Veteran was diagnosed as having an acute exacerbation of 
paranoid schizophrenia with auditory delusions and 
hallucinations.  

Additional previously considered evidence includes private 
hospital records from December 1984, which included a 
notation that the Veteran had been found unconscious two 
floors below a window.  A history of strokes and seizures was 
recorded.  Also, private treatment records from January 1985 
reflect that the Veteran's chronic schizophrenia was 
stabilized on Proloxin.  

The evidence received after the December 1990 final RO 
decision includes an April 2006 statement from a private 
physician that listed the Veteran's diagnoses, which did not 
include schizophrenia.  

In January 2007, additional private treatment records were 
received from a private psychiatric center where the Veteran 
was hospitalized from December 1981 to January 1982, January 
to February 1982, March 1982, and September 1986.  Some of 
the records were duplicates, but the January through February 
1982 records showed that the Veteran had been withdrawn and 
heard voices.  The March 1982 records also showed that he had 
hallucinations and that his acute psychosis was brought under 
control.  In September 1986, he was brought in by police 
after he threatened to kill his mother; a long nine year 
history of psychiatric illness was noted.  The Veteran 
referred to VA treatment.  

In a September 2008 letter, a private physician opined that 
the Veteran had developed normal pressure hydrocephalus and 
that it would explain his neurological symptoms, including 
poor coordination and memory loss.  In October 2008, the 
Veteran filed a claim for service connection for residuals of 
a traumatic brain injury.  

In February 2009, a VA psychiatrist diagnosed the Veteran as 
having dementia, not otherwise specified, due to a history of 
head trauma; and a schizoaffective disorder.  The physician 
also listed a premorbid weakness given the4 Veteran's history 
of longstanding difficulties in school and multiple vascular 
risk factors.  The Veteran had not had a reoccurrence of 
psychosis and appeared stable since his medication was 
changed to Geodon.  

During the December 2008 Board hearing, the Veteran stated 
that his schizophrenia developed during military service and 
that he had nightmares, depression, and auditory and visual 
hallucinations in boot camp due to the stress caused by the 
drill sergeant.  He denied any prior psychiatric problems.  
He also alleged that the fall from the second story window 
happened during a period of ACDUTRA and that it worsened his 
psychiatric disorder.  

In a May 2009 statement, a VA physician noted the Veteran's 
ongoing treatment for head injuries and schizoaffective 
disorder.  

In a June 2009 statement, a VA physician opined that the 
Veteran's 1984 head trauma and longstanding cognitive 
impairment and dementia syndrome were most likely caused by 
his schizoaffective disorder and a brain injury.  

New and Material Evidence:  Analysis

The Board must now review all of the evidence which has been 
submitted by the Veteran or otherwise associated with the 
claims file since the last final decision issued in December 
1990.  At this stage, the credibility of new evidence is 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Board finds that new and material evidence sufficient to 
reopen the Veteran's claim has been received.  The June 2009 
VA physician statement meet that burden of proof because it 
has not been previously considered and it tends to support 
the Veteran's claim that his schizophrenia preexisted his 
head injury, which occurred soon after his National Guard 
service, and that he has continued to have cognitive 
impairment.  

When considered with the other relevant evidence of record, 
the Board determines that the newly submitted June 2009 VA 
physician statement raises a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156; Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

Accordingly, the claim for service connection for a 
psychiatric disorder, to include chronic schizophrenia is 
reopened.









ORDER

Basic eligibility for VA nonservice-connected pension 
benefits has not been established; accordingly, entitlement 
to nonservice-connected pension is denied.  

As new and material evidence been received, the claim for 
service connection for a psychiatric disorder, to include 
chronic schizophrenia is reopened; the appeal is granted to 
this extent only.


REMAND

The Board finds that additional development is required prior 
to the reopened claim being ripe for adjudication upon the 
merits.  38 C.F.R. § 19.9 (2009).

As the Veteran's DD 214 indicates service with the Army 
National Guard and there is medical evidence of relevant 
abnormal findings dated during or proximate to his dates of 
service, the precise dates of the Veteran's periods of 
ACDUTRA and INACDUTRA must be verified.  Any corresponding 
service treatment records and service personnel records must 
also be obtained.  38 C.F.R. § 3.159(c)(2).

During the December 2008 Board hearing, the Veteran mentioned 
receiving Social Security Administration (SSA) benefits for 
20 years for his psychiatric condition.  The Veteran's claims 
file, however, does not currently contain SSA administrative 
decision(s) or the underlying medical records SSA used in 
making its decision(s).  The Board notes that VA has a duty 
to obtain SSA records when it has actual notice that the 
Veteran was receiving SSA benefits.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187-88 (2002); Tetro v. Gober, 14 
Vet. App. 100, 110 (2000) (holding that VA has a duty to 
request information and pertinent records from other Federal 
agencies, when on notice that such information exists); 
Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 
11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992).  Accordingly, the AMC/RO must 
contact SSA and obtain and associate with the claims file 
copies of the Veteran's records regarding SSA benefits, 
including any medical records in its possession.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(2) (2009).

In September 1986 private treatment records, the Veteran 
mentioned receiving VA treatment.  The claims file only 
contains VA treatment records from December 2007 and February 
2009.  Thus, it is apparent that all VA psychiatric treatment 
reports have not been obtained.  The Board further notes that 
in the December 2008 Board hearing, the Veteran's wife 
testified that the Veteran was being treated at Advance 
Secretary Center.  All relevant VA and private treatment 
records must be obtained and associated with the claims file.  
38 C.F.R. § 3.159(c)(1)(2).

The Veteran should be scheduled for a VA examination(s) to 
determine whether he has a current psychiatric or 
neurological disorder that began or was aggravated during 
service or is otherwise causally linked to some incident of 
service.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  See also 38 U.S.C.A. § 1111, 1153; 38 C.F.R. 
§ 3.304, 3.306 regarding the presumption of soundness and in-
service aggravation of pre-existing diseases. 

The Board also finds that the Veteran should be provided with 
legally adequate notice for the claim on appeal.  
Specifically, he should be issued a VCAA notification letter, 
which informs him of the evidence needed to substantiate his 
underlying claim for service connection, the avenues by which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

As the decision above has reopened the Veteran's claim, it 
must be readjudicated de novo (on the merits) after 
completion of the requested development and any other 
development deemed necessary by the AMC/RO.



Accordingly, the case is REMANDED for the following action:

1.	Regarding the Veteran's claim for 
entitlement to service connection for a 
psychiatric disorder, to include 
schizophrenia, the AMC/RO must issue 
proper VCAA notice.  

2.	The AMC/RO must determine the exact 
dates of the Veteran's periods of 
ACDUTRA and INACDUTRA; obtain any 
Reserve unit records and secure any 
additional personnel and treatment 
records that may be available.  

3.	The AMC/RO should contact SSA and 
obtain and associate with the claims 
file copies of the Veteran's records 
regarding SSA benefits, including any 
SSA administrative decision(s) 
(favorable or unfavorable) and the 
underlying medical records SSA used in 
making its decision(s).  

4.	All VA medical examination and 
treatment reports, and any private 
medical records that have not been 
obtained, which pertain to the claim 
for service connection for a 
psychiatric disorder must be obtained 
for inclusion in the record.  

5.	The Veteran should be scheduled for VA 
psychiatric and neurological 
examinations.  Following a review of 
the relevant medical evidence in the 
claims file, performing the clinical 
examination and any tests that are 
deemed necessary, the examiner(s) 
should address the following questions:

(a)	W
hat are the current 
psychiatric diagnoses? 
(b)	D
oes the Veteran have any other 
diagnosis due to a head 
injury, to include dementia? 
(c)	I
s it at least as likely as not 
(50 percent or greater degree 
of probability) that any 
disorder that is currently 
present began during service, 
to include active duty for 
training (ACDUTRA) and 
inactive duty for training 
(INACDUTRA) or is causally 
linked to any incident of the 
Veteran's service, to include 
trauma ?
(d)	W
ith respect to any psychiatric 
or neurological disorder that 
may have pre-existed service, 
was such disorder(s) 
aggravated or chronically 
worsened during any period of 
service?

The examiner is advised that the term 
"as likely as not" does not mean 
within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

The clinician is further advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

6.  Thereafter, the Veteran's claim for 
service connection for a psychiatric 
disorder, to include schizophrenia and a 
schizoaffective disorder must be 
adjudicated on the basis of all of the 
evidence of record and all governing 
legal authority.  

If any benefit sought on appeal remains 
denied, the Veteran must be provided 
with a supplemental statement of the 
case.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the AMC/RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  

The purpose of this remand is to obtain evidentiary 
development and to preserve the Veteran's due process rights.  
No inference should be drawn as to the outcome of this matter 
by the actions herein requested.


______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' 
Appeals


 Department of Veterans Affairs


